This appeal presents a case in which appellant sued his wife, appellee, asking for judgment dissolving their marriage relation, and a partition of the property described. Appellee answered by general denial, and by way of cross-action prayed that the divorce be denied appellant and that she have a divorce granted her, and that she be confirmed in the title and possession of all of the real estate and all of the property described in appellant's petition, and appellant's interest in said property be canceled and annulled, and the title to said property be established in her in accordance with the terms of the deed as her separate estate and property. The case was tried without a jury, resulting in a decree for divorce for appellant, and denying the divorce prayed for by appellee on her cross-action. The trial court filed findings of fact and conclusions of law, which we need not state, concluding as a matter of law from the facts found that appellant had no interest, right, or title to the real estate described, and that the title to the property be confirmed in appellee, and so entered judgment. There are no statements of facts or briefs by either party found in the record. Appellant filed assignments of error in the trial court, complaining of one of the trial court's findings of fact, and the judgment rendered thereon, and has filed in this court a suggestion of fundamental error based thereon. We have concluded the record presents no fundamental error. The case is in all things affirmed.